Title: From James Madison to James Maury, 24 July 1818
From: Madison, James
To: Maury, James


Dr. Sir
Montpellier July 24. 1818
I have continued to receive so many marks of your attention, in sending me gazettes that I must beg you to accept my thanks, given in the lump; tho with not the less sincerity.
Having lately furnished a supply of Black Walnut stuff for Musket Stocks, I find that there remain fragments sufficient for several thousand Stocks of different sizes, suitable for fowling pieces—Ship pistols & Horse pistols. There being no demand for these in this Country, It has occurred that the price in England might make it worth while to send them to that Market. I could increase the number from trees now standing. And could add to the whole a considerable number of Musket Stocks. Not only these Trees, but all from which the above supply was obtained, are Old field or Pasture Trees, which happen to be left by my father on his large Plantation, & which are known to be greatly superior to Forest Trees.
Will you do me the favor to ascertain & let me know how far such articles wd. find a ready sale with you and what would be the price of the several species of Stocks. Should there be a probable market for a sufficient quantity, I must ask the further favor of you, to obtain and forward a pattern stock for the Musket—for the fowling ps. & for the pistols, such as the Artist requires in order to be worked into the final Shapes. These patterns will come most conveniently to Fredg. to the care of Mr Stone. And I shall be glad to hear from you on the subject with as little lapse of time as may consist with more important claims on your attention.
We have just compleated the harvest in this quarter, during a spell of weather unusually hot; and it may be considered a very fine one; the Hessian fly having indulged us with a truce; and no diseases having materially affected the grain. The crops of Corn are also very promising here, but much otherwise it is said to the South, particularly in S. C. & Georgia. The Crop of Tobo. is likely to be short. From the Cotton Country great complaints are heard of an unfavorable season. My mother is Still living in her 88th. year, and desires me to repeat to you her friendly remembrance. I remain Dr Sir very sincerely Yr. frnd. & Set.
J. M.
